Citation Nr: 1744380	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-14 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether it was proper to reduce the disability rating for hypertension from 40 percent to 10 percent, effective November 1, 2010.

2.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from April 1974 to April 1976 and August 1976 to August 1994.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not also contemplate a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  However, since the reduction came after receipt of an increased rating claim was received and the statement of the case addressed the issue as an increased rating, both issues are before the Board.

The Veteran requested a videoconference hearing, but he withdrew this request in February 2016.

The issue of a higher rating for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The rating for hypertension was in effect for more than 5 years and was reduced improperly since the RO failed to address the regulatory requirements that govern such reductions.



CONCLUSION OF LAW

The reduction of the rating for hypertension from 40 percent to 10 percent was not proper and is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In light of the favorable outcome below, no discussion of whether these duties were met is needed.

II. Legal Criteria and Analysis

The Veteran filed a claim in November 2009 for an increased rating for hypertension.  Instead of increasing the rating, the RO proposed a reduction to 10 percent in a June 2010 rating decision.  An August 2010 rating decision carried out the reduction from 40 percent to 10 percent, effective November 1, 2010.

When the propriety of a rating reduction is at issue, the focus is on the actions of the RO in effectuating the reduction, both in terms of compliance with the special due process considerations applicable to reductions, and in terms of whether the evidence at the time of the decision reducing the evaluation supported the reduction.  In most cases, violations of the set of due process considerations applicable to rating reductions, or failure of the evidence to meet the standards for reducing an evaluation, render the underlying reduction void ab initio, rather than merely voidable.  The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (finding that the Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted).

The criteria governing certain rating reductions for certain service-connected disabilities are found under 38 C.F.R. § 3.344.  If a disability rating has been continued at the same level for long periods, i.e. five years or more, VA may not reduce the evaluation based on examinations less full and complete than those on which payments were authorized or continued, and only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  38 C.F.R. § 3.344(a).  If doubt remains after consideration is given to all the evidence, then the rating in effect will be continued.  38 C.F.R. § 3.344(b).  When a disability has not become stable and is likely to improve, and the disability rating has not continued at the same level for at least five years, a reexamination disclosing improvement in that disability will warrant a reduction in its rating.  38 C.F.R. § 3.344(c).  The duration of the disability rating at issue is measured by the effective date assigned for that rating until the effective date of the actual reduction.  Brown v. Brown, 5 Vet. App. 413, 418 (1993).

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2014); Greyzck v. West, 12 Vet. App. 288, 292 (1999) (including cases cited therein).  Not only must it be determined that an improvement in a disability has actually occurred, but it must also be shown that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

As an initial matter, the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the disability rating from 40 percent to 10 percent for hypertension were properly carried out by the RO.  In June 2010, the RO notified the Veteran of the proposed rating reduction and set forth all material facts and reasons for the reductions, i.e., that there was improvement in his condition.  The RO instructed the Veteran to submit within 60 days any additional evidence to show that his ratings should not be reduced, and to request a predetermination hearing if desired.
The question, therefore, before the Board is whether the rating reduction was proper based on the evidence of record.  Since the 40 percent rating was in effect for 5 or more years, 38 C.F.R. § 3.344(a) and (b) apply.

The August 2010 rating decision that reduced the disability rating for hypertension to 10 percent did not discuss the application of the above regulations to the current appeal.  In this regard, none of the criteria of 38 C.F.R. § 3.344, were discussed.  The same is true for the statement of the case (SOC).  Although the SOC notes the provisions of 38 C.F.R. § 3.105(e), it does not include or consider 38 C.F.R. § 3.344.  Instead, the decision only explained why the disability met the criteria for a 10 percent rating.  The RO made no finding in the August 2010 decision as to whether there was material improvement in the Veteran's hypertension or whether such improvement was likely to be maintained under the ordinary conditions of life.  

Since the decision that reduced the rating for hypertension from 40 percent to 10 percent did not properly apply the provision of 38 C.F.R. § 3.344, the reduction is void ab initio.  In light of the foregoing, restoration of the 40 percent evaluation is warranted.  Brown v. Brown, 5 Vet. App. 413 (1993).


ORDER

Reduction of the disability rating for hypertension from 40 percent to 10 percent, effective November 1, 2011 is void ab initio, and restoration of a 40 percent rating is granted.


REMAND

As previously noted, the Veteran sought a rating higher than 40 percent for hypertension.  He was last examined in February 2010 to assess the severity of his disability.  The Veteran's June 2011 notice of disagreement reported that his hypertension was so high he had chest pains, which suggests a worsening.  There is also a gap in VA treatment records with an absence of records from August 2005 to May 2009 and there are no records since August 2013.

In order to assess the current level of disability, the Veteran should be provided an examination and the absent treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file copies of VA treatment records from August 2005 to May 2009 and since August 2013 that are related to the Veteran's hypertension.

2.  After associating the additional treatment records with the file, schedule a VA examination to determine the severity of the Veteran's hypertension.  Make the claims file available to the clinician for review.  All pertinent findings and symptoms must be reported and the Veteran should provide a history. 

3.  After the first two steps are completed, review the claims file to ensure that has been substantial compliance with the remand directives above.  Take any corrective action, if needed.

4.  Thereafter, readjudicate the issue in light of this and all other additional evidence.  If the issue remains denied, or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC), and give them time to respond before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


